          Case 1:18-cr-00338-TJK Document 10 Filed 02/06/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
               v.                                     :       Criminal No.: 18-CR-338 (TJK)
                                                      :
JEFFERY CLARK                                         :
                                                      :
               Defendant.                             :

                 JOINT MOTION TO CONTINUE STATUS
   HEARING AND FOR EXCLUSION OF TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves this Court to continue the currently-scheduled status

hearing set for February 7, 2019, to March 13, 2019, or as soon as practicable thereafter; and

pursuant to 18 U.S.C. § 3161, to exclude time under the Speedy trial Act from February 7, 2019,

to the rescheduled hearing date. Undersigned counsel has spoken with defense counsel and the

defense joins in this request. The parties request this continuance and the exclusion of time in order

to continue to pursue a disposition of this matter. The exclusion of time is warranted both in light

of this Court’s previous determination that this is a complex case, and because the ends of justice

would be served by a disposition of this matter which would avoid the need to dedicate public

resources to conduct a trial in this matter.

                                     PROCEDURAL HISTORY

       The defendant has been indicted on charges of Unlawful Possession of A Firearm by a

Person who is an Unlawful User of a Controlled Substance in violation of 18 U.S.C. § 922(g)(3),

and Possession of a Large Capacity Ammunition Feeding Device, in violation of 7 D.C. Code §

2506.01(b). On November 16, 2018, the defendant was arraigned and entered a plea of not guilty


                                                  1
           Case 1:18-cr-00338-TJK Document 10 Filed 02/06/19 Page 2 of 4



before Magistrate Judge Michael G. Harvey. At that time, Judge Harvey also granted the

government’s motion to detain the defendant pending trial.

       The defendant first appeared before this Court on November 27, 2018. At that time, the

parties noted that they were engaged in plea negotiations, and that because of the large amount of

electronically stored information that the government seized in connection with this case,

discovery would be complex. In response to a joint motion of the parties, this Court agreed that it

was in the interest of justice to exclude time under the Speedy Trial Act until the next status date

of January 10, 2019. The parties appeared before this Court on January 10, 2019, and based on

continuing plea negotiations and ongoing discovery, this Court again granted the parties’ joint

motion to exclude time under the Speedy Trial Act until the status hearing that is currently

scheduled for February 7, 2019.

       The parties are continuing to explore a disposition in this matter, and can report that recent

conversations between the parties have increased the likelihood of a disposition. Discovery is also

ongoing.



                                      REVELANT LEGAL AUTHORITY

       In relevant part, the Speedy trial Act states:

               In any case in which a plea of not guilty is entered, the trial of a
               defendant charged in an information or indictment with the
               commission of an offense shall commence within seventy days from
               the filing date (and the making public) of the information or
               indictment, or from the date the defendant has appeared before a
               judicial officer of the court in which such charge is pending,
               whichever date last occurs.

18 U.S.C. § 3161(c)(1).


                                                  2
          Case 1:18-cr-00338-TJK Document 10 Filed 02/06/19 Page 3 of 4



       However, Section 3161(h)(7)(A) allows the court to exclude a period of delay from the

Speedy Trial Act calculation if the Court finds Athat the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.@ Section 3161(h)(7)(B)

sets forth the factors the court shall consider when determining whether to exclude time pursuant

to Section 3161(h)(7)(A). Where the court finds that the case is Aso unusual or so complex, due to

the nature of the prosecution or the existence of novel questions of fact or law, that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the time limits established,@ the court may exclude such time as necessary to serve the ends of

justice. See 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(ii). The Court has broad discretion to

grant an exclusion of time when, in its view, the case=s complexity requires that counsel have

additional time to prepare in order to ensure a fair trial. See United States v. Rojas-Contreras,

474 U.S. 231, 236 (1985) (AThe Act itself places broad discretion in the District Court to grant a

continuance when necessary to allow further preparation.@).

       The complexity of the instant case, and thus the corresponding complexity of plea

negotiations, further justifies the exclusion of time under Section 3161(h)(7)(A). See also, United

States v. Zaitar, 858 F. Supp. 2d 103, 109 n.7 (D.D.C. 2012) (“In current federal practice, plea

negotiations play a vital role. [There is] no reason why an ‘ends of justice’ continuance may not

be granted in appropriate circumstances to permit plea negotiations to continue” (quoting United

States v. Fields, 39 F.3d 439, 445 (3d Cir.1994)).




                                                  3
          Case 1:18-cr-00338-TJK Document 10 Filed 02/06/19 Page 4 of 4




                                            CONCLUSION

       Wherefore, in accordance with 18 U.S.C. § 3161(h)(7)(A), the parties respectfully request

that the Court exclude the time under the Speedy Trial Act from February 7, 2019, to the

rescheduled hearing date, to be set on March 13, 2019, or as soon as practicable thereafter.



                                                     Respectfully submitted,

                                                     JESSIE K. LIU
                                                     UNITED STATES ATTORNEY
                                                     D.C. Bar Number 472845

                                                     By:_____/s/_____________________
                                                     John Cummings
                                                     DC Bar No. 986573
                                                     Assistant United States Attorneys
                                                     National Security Section
                                                     United States Attorney’s Office
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7271
                                                     john.cummings@usdoj.gov




                                                4
